Citation Nr: 0430636	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of shell fragment wound to the right elbow, 
right forearm and right hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 decision by the RO in Baltimore, 
Maryland, which in pertinent part, confirmed and continued a 
20 percent disability rating for residuals of shell fragment 
wound to the right elbow, right forearm and right hand.
 
The Board notes that in July 1998, the veteran submitted an 
informal claim for entitlement to a compensable rating for 
service-connected scar wound of the colon and entitlement to 
a compensable rating for right lumbar scar.  The RO has never 
adjudicated these increased rating claims.  These matters are 
referred to the RO for the appropriate action. 

The Board also notes that the veteran's disagreement with the 
March 2001 rating decision also included the issue of whether 
new and material evidence had been received to reopen a claim 
for service connection for abdominal pain as secondary to 
service-connected wound of the colon.  However, in his August 
2002 substantive appeal, the veteran did not include that 
issue.  Therefore, the appeal with respect to that issue is 
not perfected, such that the issue is not currently before 
the Board.  See 38 C.F.R. §§ 20.200 (appellate review is 
initiated by a notice of disagreement and completed 
substantive appeal after a statement of the case has been 
furnished), 20.202 (if a statement of the case addresses 
several issues, the substantive appeal must either indicate 
that the appeal is being perfected as to all issues or must 
specifically identify the issues appealed).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Upon enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development was 
enhanced.  See 38 C.F.R. §§ 3.102, 3.159, (2004) (regulations 
promulgated to implement the statutory changes).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

With respect to the issue of entitlement to a disability 
rating in excess of 20 percent for residuals of shell 
fragment wound to the right elbow, right forearm and right 
hand, review of the claims folder fails to reveal notice from 
the RO to the veteran which complies with VCAA requirements.  
The Board acknowledges an August 2001 VA letter sent to the 
veteran but this letter did not inform him of the evidence 
needed to support an increased rating award.  Rather, the 
letter informed him of the evidence needed to support an 
award of service connection.  The RO must send a proper 
notice letter to the veteran informing him of what 
information is needed to substantiate a claim for an 
increased rating award and the respective duties of the 
parties to secure or submit that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

During the veteran's November 2002 personal hearing at the 
regional office, he testified that he underwent all treatment 
for his right hand at the VA medical center (VAMC) in 
Baltimore, Maryland.  On remand, the RO should obtain all the 
veteran's treatment records from the VAMC in Baltimore dated 
July 2002 to the present.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:    

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his disorder and which 
have not already been made part of the 
record.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records including any records 
from the VAMC in Baltimore, Maryland, 
dated July 2002 to the present.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records, in order that he be allowed an 
opportunity to obtain those records for 
submission to VA.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2004), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




